In a habeas corpus proceeding, the appeal, as limited by the brief of the appellant father, is from so much of an order of the Supreme Court, Suffolk County (Becker, J.), dated September 12, 1983, as (1) denied his motion for a change of custody of the child of the parties and determined that custody was to remain with petitioner mother, (2), sua sponte, modified a judgment of the same court (McCarthy, J.), dated March 1,1982, by reducing his visitation rights with said child, and (3) directed him to pay a certain sum as counsel fees for the petitioner.
Order affirmed, insofar as appealed from, with costs.
We find that the determination of the court concerning custody, visitation and counsel fees was a proper exercise of its discretion (see, Matter of Darlene T., 28 NY2d 391; Matter of Richards v Richards, 78 AD2d 943; Smith v Smith, 61 AD2d 1133). Lazer, J. P., Mangano, Gibbons and Niehoff, JJ., concur.